538 So. 2d 132 (1989)
Ricky Randell RIDDELL, Appellant,
v.
FLORIDA Department of Corrections, Richard L. Dugger, Florida Parole and Probation Commission, A.M. Fontana, Appellees.
No. 88-483.
District Court of Appeal of Florida, First District.
February 10, 1989.
*133 Ricky Randell Riddell, pro se, for appellant.
Kurt E. Ahrendt, Asst. Gen. Counsel, Florida Parole and Probation Com'n, for appellees.
SHIVERS, Judge.
We affirm the trial court's denial of Riddell's petition for writ of mandamus (challenging the Commission's calculation of his presumptive parole release date), on the basis of failure to exhaust administrative remedies. Riddell's January 2, 1987 request for administrative review raised three points with regard to the calculation of a presumptive parole release date set in his 1982 case. Riddell's October 27, 1987 petition for writ of mandamus, however, abandoned all three of those points and raised a new argument for the first time. Since Riddell failed to seek administrative review on the argument raised in his petition for writ of mandamus, the trial court correctly denied the petition. Dodd v. Florida Parole and Probation Commission, 380 So. 2d 556 (Fla. 1st DCA 1980).
ZEHMER and BARFIELD, JJ., concur.